Citation Nr: 1702682	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability with cord impingement.

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	J. Daniel Gregory, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In VA Form 9 received in June 2012, the Veteran initially requested a Board hearing at a local VA office (Travel Board hearing).  Again, in June 2015, the Veteran requested a Travel Board hearing.  The Veteran was notified by a November 2016 letter that he was scheduled for a Travel Board hearing.  However, a letter received in December 2016 from the Veteran's attorney requested that the Veteran be scheduled for both a hearing before a Decision Review Officer (DRO) to review newly submitted evidence of record and a videoconference hearing before the Board, in the event the claims are still denied by the DRO.  Accordingly, the Board remands this case so that the above requested actions may be implemented.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing.  He and his attorney must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. Thereafter, if any claim remains denied, schedule the Veteran for a videoconference hearing before the Board at his local RO.  He and his attorney must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

3. After the hearing(s) is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing(s), the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




